Newcomb, P. J.,
This is an action in trespass by the surviving widow of one John Loftus, who came to his death by reason of an accidental injury when he was riding as a guest in defendant’s car. The suit is founded upon the alleged negligence of defendant, who was the driver. It is charged that the accident was due to “excessive speed under the circumstances” and to lack of proper control on part of the driver. It is objected that the averment in both particulars is too general and sweeping to admit of a responsive answer.
As to the speed, the point must be deemed to be well taken. It amounts only to the pleader’s sweeping conclusion without any indication of either the rate of speed or any incidental circumstances.
The same is true of the reference to the driver’s control of the car. Essentially, the averment is purely negative. Hence for inherent reasons it admits of no proper traverse. If counsel has any reason to support his assertion he ought to be able to state what was wrong with the operation in respect to control.
The statement brings home to defendant nothing but vague and uncertain notice of what he will be called upon to answer by way of either pleading or proof.
The exceptions are accordingly sustained, with leave to amend within 10 days or otherwise suffer judgment of non pros.
Prom William A. Wilcox, Scranton, Pa.